UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7117



ARTHUR MCDORN WILLIAMS,

                                             Plaintiff - Appellant,

         versus

JENNINGS MCABEE; HERBERT B. LONG; JULIUS H.
BAGGETT; FRANK HARRISON; MCABEE BUILDING
SUPPLY, INCORPORATED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Dennis W. Shedd, District Judge.
(CA-95-3555-0-19BD)

Submitted:   January 9, 1997             Decided:   January 23, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Arthur McDorn Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion accepting the magistrate judge's

recommendation and find no reversible error. Accordingly, we affirm

on the reasoning of the district court. Williams v. McAbee, No.
CA-95-3555-0-19BD (D.S.C. June 14, 1996). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2